 


109 HR 2380 IH: To suspend temporarily the duty on gemifloxacin, gemifloxacin mesylate, and gemifloxacin mesylate sesquihydrate.
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2380 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Markey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on gemifloxacin, gemifloxacin mesylate, and gemifloxacin mesylate sesquihydrate. 
 
 
1.Gemifloxacin, gemifloxacin mesylate, and gemifloxacin mesylate sesquihydrate 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.68Gemifloxacin (CAS No. 175463-14-6); gemifloxacin mesylate (CAS No. 210353-53-0); gemifloxacin mesylate sesquihydrate (CAS No. 210353-56-3 ) (the foregoing provided for in subheading 2933.99.46)FreeNo changeNo changeOn or before 12/31/2008 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after January 1, 2005. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with U.S. Customs and Border Protection before the 90th day after the date of the enactment of this Act, any entry, or withdrawal from warehouse for consumption, of any good— 
(A)that was made on or after January 1, 2005, and before the date of the enactment of this Act, and 
(B)with respect to which there would have been no duty if the amendment made by subsection (a) applied to such entry or withdrawal,shall be liquidated or reliquidated as if such amendment applied to such entry or withdrawal. 
 
